
	

116 S1077 IS: Necessary Entrepreneurship Workshops via the SBA to Transform and Assist Re-entry Training Act of 2019
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1077
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2019
			Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To establish a pilot program awarding competitive grants to organizations administering
			 entrepreneurial development programming to formerly incarcerated
			 individuals, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Necessary Entrepreneurship Workshops via the SBA to Transform and Assist Re-entry Training Act of 2019 or the NEW START Act of 2019.
 2.FindingsCongress finds that— (1)according to the Department of Justice, every year, over 600,000 individuals are released from prison and return home to their communities, and almost 77 percent of those individuals will reoffend within 5 years;
 (2)according to the Center for American Progress, an estimated 60 percent of formerly incarcerated individuals will remain unemployed for a period of 1 year post-incarceration, increasing the risk for recidivism;
 (3)according to the Center for Economic and Policy Research, the economy of the United States loses an estimated $78,000,000,000 to $87,000,000,000 annually due to lost output from individuals with criminal records unable to find stable employment;
 (4)entrepreneurial development programs for incarcerated and formerly incarcerated individuals report dramatically lower rates of recidivism; and
 (5)self-employment can provide economic stability for those who are otherwise locked out of the labor market.
			3.Pilot program
 (a)DefinitionsIn this Act— (1)the term Administrator means the Administrator of the Small Business Administration;
 (2)the term appropriate committees of Congress means— (A)the Committee on Small Business and Entrepreneurship of the Senate; and
 (B)the Committee on Small Business of the House of Representatives;
 (3)the term covered individual means an individual who— (A)completed a term of imprisonment in Federal, State, or local jail or prison; and
 (B)meets the offense eligibility requirements set forth in any applicable policy notice or other guidance issued by the Small Business Administration for the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m));
 (4)the terms intermediary and microloan have the meanings given those terms in section 7(m)(11) of the Small Business Act (15 U.S.C. 636(m)(11));
 (5)the term microloan intermediary means an intermediary that is eligible to participate in the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m)); and
 (6)the term pilot program means the pilot program established under subsection (b). (b)EstablishmentNot later than 6 months after the date of enactment of this Act, the Administrator shall establish a pilot program to award grants to organizations over a 5-year period to create or support existing entrepreneurship development programs to provide assistance to covered individuals.
 (c)Grant requirementsThe Administrator shall— (1)award a grant under the pilot program to not fewer than 6 organizations, or partnerships of organizations, which shall each receive grants annually over the 5-year period in which the pilot program is in existence; and
 (2)allocate grants under the pilot program to ensure that the recipients are geographically varied throughout the United States.
 (d)PartnershipsAn applicant for a grant under the pilot program may form partnerships with other organizations for the purposes of the application and for conducting entrepreneurial development programming.
			(e)Application
 (1)In generalAn organization or partnership of organizations desiring a grant under the pilot program shall submit an application to the Administrator in such form, in such manner, and containing such information as the Administrator may reasonably require.
 (2)ContentsAn application submitted under paragraph (1) shall— (A)demonstrate that the applicant has a partnership with, or is, a microloan intermediary that shall provide microloans to qualified covered individuals, or, to the extent that the applicant is a national organization in multiple different markets, that a separate mi­cro­loan intermediary may be used in each such market;
 (B)demonstrate strong community ties, including those with the covered individual community, local businesses, and political leaders;
 (C)demonstrate an ability to provide a full range of entrepreneurial development programming on an ongoing basis;
 (D)include a plan for reaching covered individuals, including by identifying particular target populations within the community;
 (E)clearly define entrepreneurial development capabilities, including coordination with existing local resource partners of the Administration for additional training as necessary;
 (F)present an entrepreneurship development curriculum, which may be a nationally recognized model or based upon such a model;
 (G)include a list of each partner organization; and (H)include a comprehensive plan for the use of grant funds, including estimates for administrative and outreach costs of running and evaluating the entrepreneurship development program.
 (f)PriorityIn determining whether to award a grant under the pilot program, the Administrator may give priority to applicants based on—
 (1)whether the application includes a commitment from an existing or new non-Federal funding source to meet the matching requirement under subsection (g);
 (2)whether the application takes into account local economies and markets as a part of the educational component of the entrepreneurship development program; and
 (3)the ability or plan of the applicant to provide entrepreneurial development services concurrent with employment or job training services.
				(g)Matching requirement
 (1)In generalAs a condition of a grant provided under the pilot program, the Administrator shall require the recipient of the grant to contribute an amount equal to 25 percent of the amount of the grant, obtained solely from existing or new non-Federal sources.
 (2)FormIn addition to cash or other direct funding, the contribution required under paragraph (1) may include indirect costs or in-kind contributions paid for under non-Federal programs.
				(h)Reports
				(1)Annual reports
 (A)Individual reports to AdministratorA recipient of a grant under the pilot program shall submit to the Administrator an annual report on the use of grant funds under the pilot program, which shall contain, with respect to the entrepreneurship development programs created or supported under the pilot program—
 (i)a list of partner organizations; (ii)the characteristics of covered individuals assisted under the entrepreneurship development programs, including race and ethnicity, gender, age, marital status, parental status, employment status, income, banking and credit history, and prior business experience;
 (iii)the participation and attendance rates for all components of the entrepreneurship development programs;
 (iv)the program retention rate; (v)the percentage of participants who remain non-justice involved during the calendar year of the program;
 (vi)the level of the covered individuals' understanding of business concepts and principles; (vii)the level of the covered individuals' greater confidence in leadership strengths, including the results of an industry-recognized behavioral assessment;
 (viii)the covered individuals' progress made toward establishing a business; (ix)the experiences and perceptions of the covered individuals;
 (x)the number and dollar amount of loans made to qualified covered individuals; and (xi)such additional information as the Administrator may require.
 (B)Consolidated report to CongressNot later than 60 days after the date on which the last report with respect to a year has been submitted to the Administrator under subparagraph (A), the Administrator shall submit to the appropriate committees of Congress a report that summarizes all of the reports submitted to the Administrator under that subparagraph for that year.
 (2)GAO reportNot later than 1 year after the date on which the pilot program terminates, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report that evaluates—
 (A)the services that grant recipients provided to covered individuals assisted under entrepreneurship development programs;
 (B)oversight of the pilot program by the Administrator, including policies and procedures for monitoring the compliance by grant recipients with pilot program requirements and an assessment of the effectiveness of the pilot program; and
 (C)the overall performance of the pilot program and the impacts of the pilot program on grant recipients.
 (i)Rule of constructionNothing in this Act may be construed to affect the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m)), including—
 (1)the requirements of that program; (2)the manner in which that program is carried out; or
 (3)the use or availability of any amounts that have been made available to carry out that program. (j)Authorization of appropriationsThere are authorized to be appropriated to the Administrator such sums as are necessary to carry out the pilot program.
 (k)TerminationThe pilot program shall terminate on the date that is 5 years after the date of enactment of this Act.
			
